Citation Nr: 1123801	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  08-21 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from September 1946 to October 1947. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona, which denied reopening the claim of entitlement to service connection for a back disability.  

In an April 2010 decision the Board reopened the claim for service connection for a back disability and remanded for further development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the appellant in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In April 2010 the Board remanded the claim in order to clarify the October 2009 VA examination.  The same examiner was available and a November 2010 report based on the October 2009 examination and addressing the April 2010 remand questions was completed, however the responses were inadequate.  

The April 2010 Board remand asked the examiner whether it is at least as likely as not that the Veteran's current back disability is related to either falling down stairs or almost falling out of a truck while in service, despite there being no written record of any such incident at the time.  In response the examiner stated that although the Veteran's story was plausible, there was no evidence of these incidents in the claims file therefore she could not find that the back disability was related to these incidents.  As the requested opinion was not provided, further remand is required. 

The examiner was also asked to opine as to the cause of the Veteran's back disability, if it is found that it is not due to service.  In response, the examiner stated that she could not resolve the issue without resort to mere speculation, that there was no evidence of either fall incidents in service and that the Veteran's post-service employment did not suggest any cause for back disability.  The examiner did not provide a basis for the conclusion that speculation would be required, therefore clarification is required.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Once VA undertakes to provide an examination, steps must be taken to provide an adequate one, or to explain why an adequate examination cannot or will not be provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Remand the claim to the examiner who provided the November 2010 report for further clarification.  If the same examiner is not available schedule the Veteran for a new VA examination by an appropriate medical professional to determine the etiology of the Veteran's current back disability.  

The claims folder and a copy of this remand must be provided to the examiner in conjunction with the examination.  

The Board finds, as fact, that the Veteran did fall down the stairs and almost fell out of a truck in service in 1946.

(a) Accepting as fact that the Veteran fell down the stairs and almost fell out of a truck in service in 1946, the examiner is to opine whether it is at least as likely as not that the Veteran's current back disability is related to either incident.  

(b) If the examiner's opinion is that the Veteran's back disability is not due to service, the examiner should provide an opinion as to the cause of such disability.  

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

All opinions expressed must be accompanied by a rationale. 

2. After undertaking any other development deemed essential in addition to that specified above, readjudicate the Veteran's claim for service connection for a back disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.





The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

